           Case 7:19-mj-06050-MRG Document 1 Filed 06/27/19 Page 1 of 3
.r
                                                                                         [J ORIGI NAL
     Approved by :
                     =-=----::::--:~~--:"-"---=--.c,---=------''----+----'\-----------
                     ERIC A SOLOSKY
                     Special Assistant                    d States Attorney

     Before :        THE HONORABLE MARTIN R. GOLDBERG
                     United States Magistrate Judge
                     Southern District of New York

                                                                  -x
     UNITED STATES OF AMERICA                                                  MISDEMEANOR
                                                                               COMPLAINT


                                                                               Violation of
                  - v-                                                         38 C.F.R. l.218(a) (13)


     ANTHONY C . BENGE

                                                                               COUNTY OF OFFENSE :
                    Defendant                                                  WESTCHESTER

                                                                  -x

     SOUTHERN DISTRICT OF NEW YORK , ss :

          ANTHONY LUCIANO , being duly sworn , deposes and says
     that he is a Police Officer , assigned to the Department of
     Veterans Affairs Police Service , Montrose Veterans
     Administrat i on Hospital , Montrose , New York , which is
     located in the Southern District of New York , and charges
     as follows :

                                          COUNT ONE

          On or about March 19 , 2019 , at the Montrose Veterans
     Administration Hospital , Montrose , New York , within the
     special maritime and territorial jurisdiction of the United
     States , in the Southern District of New York , ANTHONY C .
     BENGE , the defendant , unlawfully, knowingly and willfully
     carried two deadly weapons while on VA property , to - wit :
     the defendant was found in possession of two knives and
     both had a blade longer than three inches.

                (38 Code of Federal Regulations , 1. 218 (a) (13))

                                           COUNT TWO

          On or about April 20 , 2019 , at the Montrose Veterans
     Administration Hospital , Montrose , New York , within the
     special maritime and territorial jurisdiction of the United
     Case 7:19-mj-06050-MRG Document 1 Filed 06/27/19 Page 2 of 3


States , in the Southern District of New York , ANTHONY C .
BENGE , the defendant , unlawfully , knowingly and willfully
has in his possession a deadly weapons while on VA
property, to - wit : the defendant was found in possession of
a foldable straight blade razor .

       (38 Code of Federal Regulations , 1.218(a) (13))


     The basis for the deponent ' s knowledge and for the
foregoing charges are , in part , as follows:

1.  I am a Police Officer , assigned to the Department of
Veterans Affairs Police Service , Montrose Veterans
Administration Hospital , Montrose , New York , which is
located in the Southern District of New York .

2 . Upon information and belief , on or about March 19 ,
2019 , at approximately 7:00 p . m., VA Police Officer
Goldstein was dispatched to Urgent Care for a patient in
possession of two knives . Officer Goldstein responded to
Urgent Care and spoke with RN supervisor , Petrolina Downer.

3.  Downer stated that the defendant came to Urgent Care
seeking to be admitted and while they were doing inventory
voluntarily handed over two knives he had in his
possession . Downer gave Officer Goldstein both knives as
evidence .

4 . On March 20 , 2019 at approximately 07 : 30 a . m. , Officer
Goldstein went to Ward 4 C/D to speak to the defendant
about the knives.   The defendant admitted he did bring them
to the hospital and that he knew it was forbidden to bring
the knives into the hospital .

5 . On March 28 , 2019 , the nurse on Ward 4 C/D indicating
that the defendant was to be released .   PO Falsetta and
Tombs went to the ward and arrest the defendant for
possession of a deadly weapon while on VA property.    The
defendant was processed and released.

6. On April 20 , 2019 at approximately 09 : 50 p . m., VA
employee RN Kerri Garcia contacted the police station and
reported that the defendant had a foldable straight razor
in his possession ' s envelope .

7 . Officer Farrar responded to Bldg 28 and made contact
with RN Garci 9 and RN Rosalie Cintron.   Garcia stated that
the defendant had requested to access his personal effects
envelope so that he could make a phone call . RN Citron
stated that once he had acce s s he was acting suspicious by
     Case 7:19-mj-06050-MRG Document 1 Filed 06/27/19 Page 3 of 3


attempting to turn his body away from her to gain access to
the envelope whi l e looking through his phone . Cintron
stated that the defendant got frustrated and then closed
the envelope and left the area . Cintron then immediately
relayed the above information to Garcia who searched the
personal effects envelope and found a foldable straight
razor in a black sheath . The item had not been documented
on the intake inventory sheet .

7 . The defendant was then placed in handcuffs and taken to
the police station for processing . The defendant was
processed and released.

8 . The defendant was issued a United States District Court
Violation Notice for Possession of a Deadly Weapon (DCVN
Number 6437919/SY53) and United States District Court
Violation Notice for Possession of a Deadly Weapon (DCVN
6744923/SY53) .




WHEREFORE, deponent prays that the abov -
imprisoned or bailed , as the case may b




                        ANTHONY LUCIANO
                        VA Police Service




Sworn to before me this
27th day



                    GOLDBERG
United States Magistrate Judge
Southern District of New York
